Mr. Justice Van Orsdex
delivered the opinion of the Court:
The other defenses interposed at the trial have been expressly waived by counsel for defendant, and they are here depending *282solely- upon the insufficiency of the tender. The tender is assailed upon the sole ground that it was not for the full balance claimed by defendant to be due under the contract. It will be observed that the” correctness of the account for $26.50 was not questioned by defendant at the time the tender was made, but this matter, we think, is not material. Neither is it necessary to determine the sufficiency of the tender on the principle of a substantial compliance with the terms of the contract. These matters do not enter into the proper consideration of this case.
We are impressed with the contention of counsel for complainant that, under the terms of the agreement, no tender whatever was necessary. Under the terms of the contract, the defendant obligated himself to execute a conveyance of the property in question upon the admission of the will of George Grice to probate, and complainant was to pay the balance of the purchase price within twenty days thereafter. The precedent obligation of performance rested on the defendant. At the time complainant made the demand, defendant was six days in default of a performance of his part of the agreement, while complainant had yet fourteen days within which to perform his part of the agreement. The law as to the duty of contracting parties is well expressed in Phillips & C. Constr. Co. v. Seymour, 91 U. S. 646, 650, 23 L. ed. 341, 343, where the court said: “Where a specified thing is to be done by one party as the consideration of the thing to be done by the other, it is undeniably the general rule that the covenants are mutual and are dependent, if they are to be performed at the same time; and if, by the terms or nature of the contract, one is first to be performed as the condition of the obligation of the other, that which is first to be performed must be done or tendered before that party can sustain a suit against the other. There is no doubt that, in this class of contracts, if a day is fixed for performance, the party whose duty it is to perform or tender performance first must do it on that day, or show his readiness and willingness to do it, or he cannot recover in an action at law for nonperf or manee by the other party.”
Applying this rule to the present ease, the obligation rested *283upon defendant first to perform his part of the agreement, and the consideration for such performance might be delayed by complainant for a period of twenty days. It is clear that defendant could not have enforced specific performance, except by the execution of the deed on the 5th of August, the date of the admission of the will of George Grice to probate, and the tender of such conveyance twenty days thereafter to complainant. But, what were the rights of complainant upon default of defendant ? He was not required to tender performance of an obligation not yet due under the contract. But he had the right to demand performance by defendant to the extent of the execution of the deed, and, upon defendant’s refusal, his right of action at once accrued. As said in the note to the case of Pordage v. Cole, 1 Wms. Saund. 320, a, quoted with approval by the Supreme Court in Loud v. Pomona Land & Water Co. 153 U. S. 564, 578, 38 L. ed. 822, 828, 14 Sup. Ct. Rep, 928: “If a day be appointed for payment of money, or part of it, or for doing any other act, and the day is to happen, or may happen, before the thing which is the consideration of the money or other act is to be performed, an action may be brought for the money or for not doing such other act before performance; for it appears that the party relied upon his remedy, and did not intend to make performance a condition precedent; and so it is where no time is fixed for performance of that which is the consideration of the money or other act.”
Complainant was neither required to make a tender nor await the date when performance on his part became obligatory, as conditions precedent to bringing his action to require specific performance by defendant. Demand was all that was essential. This was made in express terms at the time of the tender, and when defendant refused to execute a deed in compliance with his agreement, complainant’s cause of action immediately ac■crued. The fact that he filed his bill within fifteen minutes after making the demand is immaterial. Time is not essential ■so long as the action is not barred by any statute placing a limitation upon the time of bringing such an action.
The judgment is reversed with costs, and the court is directed *284to vacate tbe decree heretofore entered dismissing complainant’s bill, and enter a decree requiring specific performance in accordance with the terms of the contract. Reversed. ■
A motion by the appellee for a rehearing or modification of the opinion was overruled May 4, 1909.